Case 1:20-cv-00816-CFC Document 2 Filed 06/17/20 Page 1 of 8 PagelD #: 8

(Del, Rev. 11/14) Pro Se General Complaint Form

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

Robert Charles Lewis

 

 

 

(In the space above enter the full name(s) of the plaintiffis).)

 

 

Z20= 616
Civ. Action No.
-against- (To be assigned by Clerk’s
Office)
Lutheran Senior Services SN COMPLAINT
(Pro Se)

 

Jury Demand?

Iives

(In the space above enter the full name(s) of the defendant(s). LINo
If you cannot fit the names of all of the defendants in the

space provided, please write “see attached” in the space

above and attach an additional sheet of paper with the full list

of names. The names listed in the above caption must be

identical to those contained in Section I. Do not include

addresses here.)

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual's full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filmg may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

If this is an employment discrimination claim or social security claim, please use a different
form.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 

Page 1 of 8

 

 
Case 1:20-cv-00816-CFC Document 2 Filed 06/17/20 Page 2 of 8 PagelD #: 9

(Del. Rev. 11/14) Pro Se General Complaint Form

I. PARTIES IN THIS COMPLAINT
Plaintiff
List your name, address and telephone number. If you are presently in custody, include your

identification number and the name and address of your current place of confinement. Do the
same for any additional plaintiffs named. Attach additional sheets of paper as necessary. —

Plaintiff: L CW) S 4 Robert C. a

Name (Last, First M1)

617 NM. Ship ky STi

 

 

 

 

Street Address
New Caste Couny WI /twing [2 Jon PE 198 a1 -290F
County, City fo) State ~” + Zip Code
200-540-6620 Fox jeader777 aqmail. com
Telephone Number E-mail Address (if availabfe)

Defendant(s)

List all defendants, You should state the full name of the defendants, even if that defendant is a
government agency, an organization, a corporation, or an individual. Include the address where
each defendant can be served. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. Attach additional sheets of paper as necessary.

Defendant 1: Lutheran SChiop Se ervices. Ln Cy

Name (Last, First)

1201 W. Harrison St:

Street Address

Mew Coste County Wi IningTon . DM L278 06

County, City / 4 - fate J Zip Code
Defendant 2:

Name (Last, First) 1] | 7 So At,
Street Address / VL

County, City State Zip Code

Page 2 of 8
Case 1:20-cv-00816-CFC Document 2 Filed 06/17/20 Page 3 of 8 PagelD #: 10

(Del. Rev. 11/14} Pro Se General Complaint Form

Defendant(s) Continued

 

 

 

Defendant 3:
Name (Last, /4 / Sf
Street Addres
/ a”
County, City State Zip Code
Defendant 4:

 

= Z Z Z

Street a ress [/

lo

County, r State Zip Code

 

UL BASIS FOR JURISDICTION
Check the option that best describes the basis for jurisdiction in your case.

CUS. Government Defendant: United States or a federal official or agency is a defendant.

Cl Diversity of Citizenship: A matter between individual or corporate citizens of different states
and the amount in controversy exceeds $75, 000.

D6 Federal Question: Claim arises under the Constitution, laws or treaties of the United States.

If you chose “Federal Question”, state which of your federal constitutional or federal statutory
rights have been violated.

After Was inty ved 0h the prem sesy
was not al owed peat ful en{oymeht— 2

my apartmenta nor pac AhyY CuppoknSA #7 oh giveth
td pie for pose fnfvaies 7

Page 3 of 8

 
Case 1:20-cv-00816-CFC Document 2 Filed 06/17/20 Page 4 of 8 PagelD #: 11

(Del. Rev. 11/14) Pro Se General Complaint Form

MW. VENUE

This court can hear cases arising out of the Counties of New Castle, Kent, and Sussex in the

‘State of Delaware.

Under 28 U.S.C § 1391, this is the right court to file your lawsuit if: (1) All defendants live in
this state AND at least one of the defendants lives in this district; OR. (2) A substantial part of the
events you are suing about happened in this district; OR (3) A substantial part of the property
that you are suing about is located in this district; OR (4) You are suing the U.S. government or
a federal agency or official in their official capacities and you live in this district Explain why
this district court is the proper location to file your lawsuit.

Venue is appropriate in this Court because:

, The defen dant )S Oa
State ot Deleware Colpo ration,

 

 

 

IV. STATEMENT OF CLAIM

Place(s) of

occurrence: Ee levy To p~ TP 3 “ du thet- To WE ky 7 BS
. SF
Date(s) of occurrence: une. ym gS OLS

State here briefly the FACTS that Support vour case. Describe how each defendant was
personally involved in the alleged wrongful actions.

FACTS:

SL, was seri ous! Y Lh LV red
wheh an elevator mal ~ Fine Fioned Gha

 

 

What

you?

ee ag | Webt into Q “Free ~fall” stpped ,

WTA A Vidlent and, sydd eh Jt mpacd, and
thenehy caused peck, hack, ard Knew injury

 

 

Lather Sepior Serdjees Siied Tegra
majafork He jtegrity of The, pro’ gf Ye
huildin thus Glirt/ Fp Verh oer Tat ShOLF,—
Cikcup-t Fhe elec htes- of He elvan
Case 1:20-cv-00816-CFC Document 2 Filed 06/17/20 Page 5 of 8 PagelD #: 12

(Del, Rev. 11/14) Pro Se General Complaint Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Was anyone /Vo '

‘else

 

involved?

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 8

 

 
 

Case 1:20-cv-00816-CFC Document 2 Filed 06/17/20 Page 6 of 8 PagelD #: 13

(Del. Rev, 11/14) Pro Se General Complaint Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who did
what?

No hEe calkd Lor
medical hep fOr me,

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 6 of 8
Case 1:20-cv-00816-CFC Document 2 Filed 06/17/20 Page 7 of 8 PagelD #: 14

(Del. Rev. 11/14) Pro Se General Complaint Form

V. INJURIES

If you sustained injuries related to the events alleged above, LS ibe them here
\ X suffered AA hum ek ot Jerntaded
aL sae the were? he OCCuring fh ng

heck Safi oh ahs Fi Cabr ly __<

yressing oh my “pingl “Gortl.
Dy_lePr knee and Jd left arkile

Welre L signi candy hurt

 

 

 

 

 

VI. RELIEF

The relief I want the court to order is:

Se Money damages in the amount of: § a 5¢ Cs C WW? « OO

X Other (explain):

Pun tre Jamagas.
i Ag

 

 

 

 

 

 

 

 

 

Page 7 of 8

 
Case 1:20-cv-00816-CFC Document 2 Filed 06/17/20 Page 8 of 8 PagelD #: 15

(Del. Rev. 11/44) Pro Se General Complaint Form

VI. CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cause. unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; and (3) complies with the requirements of Rule 11,

l agree to provide the Clerk's Office with any changes to my address where case-related papers

may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.

Titne 17%, 200 — KRbet- habe

Dated Plaintiff's Signature

Lewis. “Relert C.

Printed Name (Last, First, MI)

EL WN, Shipley Sh, 4 Wilwi ngton DE 9507.

Address City J State Zip Code

302 —54¢ 6620 Poyleader 7770 gmail.com

Telephone Number E-mail Address af availabley

 

 

List the same information for any additional Plaintiffs named. Attach additional sheets of paper
as necessary.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

Page 8 of 8
